DETAILED ACTION
In respond to Examiner’s Requirement for Restriction/Election, Applicant filed a response on 8/30/2021 to elect group one with traverse.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1-20 are canceled.  Claims 21-40 are newly added claims, are pending and are considered in this office action.

Response to Arguments/Comments
Restriction/Election requirement
Applicant elects group one with traverse.  Applicant also includes claim 22, 23 and 40 as part of the new elected set of claim, however the subject matter (trained machine learning model) described in claim 22, 23 and 40 have not been previously claimed in the original filing.  

Examiner’s comment on Allowable Subject Matter 
Claims 23, 35, and 40 each contains allowable subject matter in terms of novelty.    The reason being is that the prior art does not teach “the trained machine learning model is trained based on (i) first data that includes information regarding one or more prior nodes and one or more prior edges as test data”.



Objection
Claims 38 & 39 are objected to because of the following informalities:  Claims 38 & 39 are computer-implemented method claims, but they are dependent on an independent “system” claim 33 at the same time.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24-27, 29-31, 33 and 36-40 are rejected under 35 U.S.C 103 as being obvious over Chugunov et al. (WO2020065242A1; hereinafter “Chugunov”) in view of Arora et al. (US20190172067A1; hereinafter: “Arora”), and further in view of Hunn et al. (US20200057994A1; hereinafter “Hunn”).
With respect to claim 21 & 33

at least one memory storing instructions; and at least one processor executing the instructions to perform a process including (see claim 19):
obtaining, by one or more processors, a node data set comprising one or more nodes and one or more edges, each edge comprising data indicating a source node address, a target node address, and an edge weight (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….; see also claim 14, the transaction further contains information about at least one of the following: the sending node address, the smart contract address, or such parameters as may be necessary to execute the transaction.); 
associating, by the one or more processors, a first node of the one or more nodes with a first weight factor (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….); 
identifying, by the one or more processors, a first edge of the one or more edges, wherein the first edge comprises data indicating a source node address corresponding to the first node, a target node address corresponding to a second node of the one or more nodes in the node data set, and a first edge weight; determining, by the one or more processors, a source value for the second node based on the first weight factor and the first edge weight (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….); 

Chugunov does not explicitly disclose, but Arora teaches:
generating, by the one or more processors, a risk value for the second node based on the source value (see at least [0044]; see also [0018], Each transaction data value may be related to a blockchain transaction and include at least a currency amount that is transferred as part of the transaction, a sending address from which the currency is transferred, and a receiving address to which the currency is transferred, as discussed in more detail below.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov with the teaching of Arora as they relate to a blockchain transaction system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of generating risk value based on the source value as taught by Arora for the predicated result of improved systems and methods of estimating the risk of transaction.

Chugunov in view of Arora do not explicitly disclose, but Hunn teaches:
presenting, by the one or more processors, on a graphical user interface, a graphical depiction of the first node, the second node, and the first edge ([0222], After execution, objects/nodes are added to either the same graph or another version of the graph. In one implementation, the post-formation versioning may operate on a copy of the graph from the formation stage. The graph may be queried by an API so that data can be displayed via a graphical user interface, command line Interface, or any appropriate manner as shown in FIG. 29.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Arora with the teaching of Hunn as they relate 

With respect to claim 24 & 36
The combination of Chugunov, Arora and Hunn teaches the limitations of claim 21 & 33 respectively.  Chugunov further teaches: upon associating the first node with the first weight factor, designating, by the one or more processors, the first node and the first weight factor as a first item (pg.22 ln14-ln30, let us plot a directed graph….where a set of vertexes V of graph….Each of the graph nodes is assigned a four-component vector of node weights w= (w1, w2, w3, w4)….satisfies the following….); 
placing, by the one or more processors, the first item into a queue (pg.1 ln33 – pg.2 ln7);  
upon identifying the first edge of the one or more edges, removing, by the one or more processors, the first item from the queue (pg.23 ln1 – ln7); 
determining, by the one or more processors, whether the source value exceeds a predetermined threshold (pg.23 ln8-11); 
upon determining that the source value exceeds the predetermined threshold, associating, by the one or more processors, the second node with a second weight factor (pg.24 ln12-14);; 
designating, by the one or more processors, the second node and the second weight factor as a second item (pg.22 ln14-30; pg.24 ln12-14); and
placing, by the one or more processors, the second item into the queue (pg.1 ln33-pg.2 ln7);.

With respect to claim 25 & 37
The combination of Chugunov, Arora and Hunn teaches the limitations of claim 21 & 33 respectively.  Chugunov further teaches: upon placing the second item into the queue, identifying, by the one or more processors, a second edge of the one or more edges, wherein the second edge comprises a source node address corresponding to the second node and a target node address corresponding to a third node of the one or more nodes in the node data set (pg.23 ;n 27 – pg.24 ln2); 
removing, by the one or more processors, the second item from the queue (pg.23 ln1-7); 
upon removing the second item from the queue, determining, by the one or more processors, a source value of the third node based on the second weight factor (pg.22 ln14-30);

Hunn further teaches: generating, by the one or more processors, a risk value for the third node based on the source value of the third node (see [0108]); and
updating, by the one or more processors, the graphical user interface to display a graphical depiction of the third node (see [0222])

With respect to claim 26 & 38
The combination of Chugunov, Arora and Hunn teaches the limitations of claim 21 & 33 respectively.  Chugunov further teaches: each of the one or more nodes comprises one or more cryptocurrency addresses (pg.5 ln19-21)

With respect to claim 27 & 39
 and Hunn teaches the limitations of claim 21 & 33 respectively.  Chugunov further teaches: wherein each one of the one or more edges corresponds to a financial transaction, and further wherein the edge weight is predetermined based on a transaction amount associated with the financial transaction (pg.7 ln25-27)

With respect to claim 29
The combination of Chugunov, Arora and Hunn teaches the limitations of claim 21.  Hunn further teaches: presenting, by the one or more processors, on the graphical user interface, a graphical depiction of the risk value for the second node ([0102], the graph for each contract may be traversed and queried (e.g. via API or through use of a graph processing engine, or similar) to provide analytics such as causation (e.g. ‘versioning’ links) and other relationships between objects (which may be beneficial for contractual analytics, counterparty assessment, internal workflows, contractual enforcement and other reasons). Other examples may include (but are not limited to): negotiation analytics and modeling, execution analytics, assessing contractual performance, predictive analytics, modeling risk profiles, modeling event-based permutations, modeling exposure, and/or other forms of analytics; see also [0222], The graph may be queried by an API so that data can be displayed via a graphical user interface, command line Interface, or any appropriate manner as shown in FIG. 29.)

With respect to claim 30
The combination of Chugunov, Arora and Hunn teaches the limitations of claim 21.  Chugunov further teaches: determining, by the one or more processors, a total amount received value for the second node, wherein the source value for the second node is further generated based on the total amount received value for the second node (pg.4 ln18-ln25, where one or more candidate transactions are validated, with node balance remaining after all candidate transactions for such trusted node are 

With respect to claim 31
The combination of Chugunov, Arora and Hunn teaches the limitations of claim 30.  Chugunov further teaches: the total amount received value for the second node is further determined based on a combined edge weight of each edge for which the second node is a target node (pg.23 ln1-ln7, The weight vector of the participating nodes is built similarly to the process of computing the participant’ s balance assuming that all transaction edges of the current graph are already embedded in the next blockchain except that these values of the fourth component of weights in the current graph can be negative and our process is tailored to remove a certain (where possible, the minimum) number of transaction edges with the aim of procuring the fourth components of weight vector for each vertex to be strictly positive in the remaining transactions graph.)

Claims 22 and 34 are rejected under 35 U.S.C 103 as being obvious over Chugunov et al. (WO2020065242A1; hereinafter “Chugunov”) in view of Arora et al. (US20190172067A1; hereinafter: “Arora”) in view of Hunn et al. (US20200057994A1; hereinafter “Hunn”), and further in view of Kaguma et al. (US20190361992A1; hereinafter “Kaguma”).
With respect to claim 22 and 34
 and Hunn teaches the limitations of claim 21 & 33 respectively.  The combination does not explicitly disclose, but Kaguma teaches: the risk value is at least partially automatically generated by a trained machine learning model (see at least [0015])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Hunn/Arora with the teaching of Kaguma as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of calculating risk value by a trained machine learning model as taught by Kaguma for the predicated result of improved systems and methods for calculating risk value using a trained machine learning model.

Claims 28 & 32 are rejected under 35 U.S.C 103 as being obvious over Chugunov et al. (WO2020065242A1; hereinafter “Chugunov”) in view of Arora et al. (US20190172067A1; hereinafter: “Arora”) in view of Hunn et al. (US20200057994A1; hereinafter “Hunn”), and further in view of Anstey et al. (US20200111066A1; hereinafter “Anstey”).
With respect to claim 28
The combination of Chugunov, Arora and Hunn teaches the limitations of claim 21.  The combination does not explicitly disclose, but Anstey teaches: associating, by the one or more processors, the first node with a first activity, wherein the first activity is one or more of fraudulent activity, illicit activity, or illegal activity (see [0024], The approximate geographic location of an originating cryptocurrency node may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Hunn/Arora with the teaching of Anstey as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by Chugunov to the method of associating nodes with fraud of blockchain as taught by Anstey for the predicated result of improved systems and methods for calculating transaction risk based on likelihood of fraudulent activity.

With respect to claim 32
The combination of Chugunov, Arora and Hunn teaches the limitations of claim 31.  The combination does not explicitly disclose, but Anstey teaches: upon determining that the source value for the second node exceeds a predetermined risk threshold, presenting, by the one or more processors, on the graphical user interface, a notification indicating that the source value for the second node exceeds a predetermined risk threshold ([0087], In some embodiments, the Bitcoin transaction data analysis 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chugunov/Hunn/Arora with the teaching of Anstey as they relate to a blockchain system.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Chugunov offers the embodiment of a blockchain system.  One of ordinary skill in the art at the time the invention was made would have recognized the utilization of the blockchain system as disclosed by 


Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YIN CHOI/           Examiner, Art Unit 3685                                                                                                                                                           1/4/2022

/JAMES D NIGH/               Senior Examiner, Art Unit 3685